DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 17, reference numeral 106 should be replaced with numeral 206.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites among other limitations “… the weight support fixed to the frame and spaced apart from the holder in a direction selected to maintain, throughout the rotary resistance training exercise, an angle between the upper arm and the weight support that is greater by a constant value than an angle between the upper arm and the lever channel” which is generally unclear and indefinite.  The claimed limitation does not define any structure, nor direction of the spaced apart weight support relative to the holder or frame. The angle between the upper arm relative to the lever channel or weight support are variable throughout an exercise range of motion and the relationship thereof being claimed is generally unclear.
Claim 7 recites among other limitations “… a second weight support fixed to the frame and spaced apart from the second holder in a direction selected to maintain, throughout the rotary resistance training exercise, an angle between the upper arm and the weight support that is greater by a constant value than an angle between the upper arm and the lever channel” which is generally unclear and indefinite. The claimed limitation does not define any structure, nor direction of the spaced apart weight support relative to the holder or frame. The angle between the upper arm relative to the lever channel or weight support are variable throughout an exercise range of motion and the relationship thereof being claimed is generally unclear.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnold (US Pat. No. 5,110,119, May 5, 1992).
Regarding claim 1, Arnold teaches a resistance training exercise device comprising: a frame 600; a holder 680 coupled to the frame, the holder 680 defining a lever channel (i.e., opening for forearm, see Fig. 5-6) for receiving a forearm of a user (see Fig. 6 below), the holder 680 and the frame 600 configured to rotate with the forearm about an elbow relative to an upper arm when the user is performing a rotary resistance training exercise (i.e., the frame 600 and holder rotates together through an exercise bicep curling range of motion); and a weight 

    PNG
    media_image1.png
    487
    440
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    512
    370
    media_image2.png
    Greyscale

Arnold teaches that the weight support 900 is fixed to the frame 600 and spaced apart from the holder 680 in a direction to maintain an angle between the upper arm (i.e., bicep) and the weight support 900 throughout a rotary resistance training exercise (i.e., the angle between the upper arm/bicep and the weight support 900 changes during a curling range of motion), but is silent in teaching that the angle between the upper arm (i.e., bicep) and the weight support is greater by a constant value than an angle between the upper arm (i.e., bicep) and the lever channel.  Arnold, however, suggests that a smaller angle always exists between the upper arm (i.e., bicep) and the lever channel because the lever channel is located closer to the biceps than the weight support 900.
Regarding claim 2, Arnold teaches wherein the holder 680 and the frame 600 are configured to rotate with the forearm about the elbow of the user relative to the upper arm of the user between a first position in which the holder is substantially 90 degrees to the upper arm and a second position in which the holder is substantially 180 degrees to the upper arm, 
Regarding claim 3, Arnold teaches a handle 692 coupled to the frame 600 for gripping by a hand of the user when the forearm of the user is placed within the holder 680 (see Fig. 5-6 above).  
Regarding claim 4, Arnold teaches wherein the holder 680 comprises: an upper forearm support 692 for supporting a top of the forearm of the user; a lower forearm support 640 for supporting a bottom of the forearm of the user; and, a bracket 682 surrounding the upper forearm support 682 and the lower forearm support 640 (see Fig. 5-6 above).  
Regarding claim 5, Arnold teaches wherein the frame 600 comprises a holder support 610, and wherein the holder 680 is disposed on and coupled to the holder support 610 (see Fig. 5-6 above).

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Favot (US Pat. No. 4,872,667, Oct 10, 1989).
Regarding claim 1, Favot teaches a resistance training exercise device comprising: a frame 11; a holder (i.e., brace in form of rod 27, see col. 4, lines 1-14) coupled to the frame 11, the holder 27 defining a lever channel for receiving a forearm of a user (i.e., channel for back of right forearm as defined by the space between sleeve 17 and pad 33, see col. 4, lines 15-26, 

    PNG
    media_image3.png
    605
    576
    media_image3.png
    Greyscale

Favot teaches that the weight support 20 is fixed to the frame 11 and spaced apart from the holder 27 in a direction to maintain an angle between the upper arm (i.e., bicep) and the weight support 20 throughout a rotary resistance training exercise (i.e., the angle between the upper arm/bicep and the weight support 20 changes during a curling motion), but is silent in 
Favot, however, teaches that the angle of the weight support 20 (and brackets 13,14) can vary by angular movement θ of the sleeve 17 (see col. 3, lines 62-68, and col. 4, lines 45-58).  Thus, the angle between the upper arm (i.e., bicep) and the weight support 20 (during movement of the arm) can be greater by a constant value than an angle between the upper arm (i.e., bicep) and the lever channel (i.e., by setting different angular θ of the sleeve 17, and thus changing the moment arm at different angles so that the weight 22 can be closer or father away from the forearm/lever channel).
Regarding claim 2, Favot teaches wherein the holder 27 and the frame 11 are configured to rotate with the forearm about the elbow of the user relative to the upper arm of the user between a first position in which the holder 27 is substantially 90 degrees to the upper arm and a second position in which the holder is substantially 180 degrees to the upper arm, wherein the weight support 20 leads the lever channel when rotating the holder 27 between the first position and the second position. [The Office notes that a user is fully capable of functionally rotating Favot’s exercise device with the forearm and elbow of the user among different positions, such as for a biceps curl, so that the holder 27 provides different angles relative to the upper arm of the user among the start and end exercise positions.  The weight support 20 leads the lever channel when performing a biceps curl from a starting position where the forearm is approximately perpendicular or 90 degrees relative to the upper arm/bicep and reaches 180 degrees at the end of the curl where the forearm is approximately parallel with the upper arm.]
Regarding claim 7, Favot teaches a second holder 28 coupled to the frame 11, the second holder 28 defining a second lever channel (i.e., channel for back of left forearm defined by space between sleeve 17 and pad 34, see Fig. 3 below), for receiving a second forearm of the user; the second holder 28 and the frame 11 configured to rotate with the second forearm 
Favot also teaches a second weight support 21 fixed to the frame 11 and spaced apart from the second holder 28 in a direction selected to maintain an angle between the upper arm (i.e., bicep) and the second weight support 21 throughout a rotary resistance training exercise (i.e., the angle between the upper arm/bicep and both weight supports 20,21 changes during a curling motion), but is silent in teaching that the angle between the second upper arm (i.e., left bicep) and the second weight support 21 is greater by a constant value than an angle between the second upper arm (i.e., left bicep) and the second lever channel.
Favot, however, teaches that the angle of both the weight supports 20,21 (and brackets 13,14) can vary by angular movement θ of the sleeve 17 (see col. 3, lines 62-68, and col. 4, lines 45-58).  Thus, the angle between the upper arm (i.e., bicep) and the weight supports 20,21 (during movement of the forearm) can be greater by a constant value than an angle between the upper arm (i.e., bicep) and the lever channel (i.e., by setting different angular θ of the sleeve 17, and thus changing the moment arm at different angles so that the weight 22 can be closer or father away from the forearm/lever channel).

Allowable Subject Matter
Claims 6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784